 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 540,International Brotherhood of ElectricalWorkers, AFL-CIOandLocal 521,Laborers'Inter-national Union of North America,AFL-CIO and Mand G Garaux Construction,Inc. Case 8-CD-203April 23, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNFollowing the filing of a charge by the Laborers' onAugust 5, 1970, and an amended charge on September14, 1970, alleging a violation of Section 8(b)(4)(D) ofthe National Labor Relations Act, as amended, a hear-ing pursuant to Section 10(k) of the Act was held beforeHearing Officer William E. Powers on October 27,1970.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing upon the issues. Thereafter, briefs were filed by theLaborers and the Electrical Workers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.The parties stipulated, and we find, that M and GGaraux Construction, Inc., is engaged in commercewithin the meaning of the Act.2. The parties stipulated, and we find, that the Labor-ers and the Electrical Workers are labor organizationswithin the meaning of the Act.3.The disputea.Background and facts concerning the disputeThe Employer is a subcontractor responsible for theinstallation of a plastic telephone conduit in trenches itexcavated at the construction site located on the prop-erty of Hercules Engine Company, a division of WhiteMotor Company, in Canton, Ohio. The Employer is amember of the Labor Relations Division of the OhioContractors' Association, to which it has given bar-gaining authority. By virtue of its membership, theEmployer is signatory to the Ohio Highway-HeavyAgreement between the Association and the Laborers'District Council of Ohio of the Laborers' International'The otherparties herein are referred to respectively as the Employerand the ElectricalWorkers.Union of North America.The jurisdictional section ofthe agreement between the Association and the Labor-ers contains a clause which provides that"sewer, waterworks and utility construction work is defined as in-cluding construction of ... telephone and televisionconduit."The Employer,which employs no electri-cians, assigned the work of excavating the trenches andinstalling the conduit to its employees represented bythe Laborers.The record shows that electricians em-ployed by White Motor installed conduits for lights onthe parking area of the White Motor property and thatelectricians installed a similar telephone conduit on theconstruction site.On August4, 1970,the Employer began installingthe telephone conduit.Approximately 1 hour after thework commenced two men who identified themselvesas electricians approached the Employer's foreman andadvised him that the laborers would not be allowed toinstall the conduit.The electricians lined both sides ofthe trench,some leaning and standing on the conduit,successfully preventing further installation work. OnAugust 11,1970, when the Employer resumed install-ing the conduit,the steward for the Electrical Workersinformed the Employer'sforeman that the laborerswould not be allowed to continue working. The Em-ployer continued to install the conduit and about noonon August I l the electricians began to picket the job-site.The pickets stayed throughout the remainder ofthe day, and resumed picketing the next day,August12.The Employer's vice president,Garaux, testified thathe had a conversation with the business manager of theElectricalWorkers, Scott,inNovember 1969 in whichScott conceded that the laborers could install telephoneconduit and agreed that the installation work was notelectricians'work.Garaux further testified that later, ina telephone conversationtheyhad during the course ofthe dispute,Scott denied making this statement.b.The workin dispute,-the positionsof thepartiesThe Laborers contends that the Electrical Workersviolated Section 8(b)(4)(D) of the Act by causing awork stoppage in an effort to have the Employer assignthe work in dispute,the installation of plastic telephoneconduit in trenches,to individuals represented by theElectricalWorkers. The Laborers further contends thatthe work has been assigned to employees representedby the Laborers,and that such work should properlybe awarded to members of the Laborers in view of (a)the collective-bargaining agreement; (b) Employer andarea past practice; (c) considerations of skill,efficiency,and economy;and (d) the fact that the assignment tothe Electrical Workers would require the layoff or ter-mination of employees represented by the Laborers.The Employer has taken a position basically consistentwith that adopted by the Laborers.190 NLRB No. 6 LOCAL 540, ELECTRICALWORKERS31The ElectricalWorkers contends that the work indispute should be assigned to its members. In supportof its contention, the Electrical Workers cites a decisionby the National Joint Board in this case on October 30,1970, and various other decisions of the National JointBoard in which the Joint Board has awarded worksimilar to the work in dispute to its members. TheElectricalWorkers further contends that both Unionsare subject to the decisions of the National Joint Boardsince both Unions are members of the AFL-CIOthrough their International Unions and since the con-stitution of the AFL-CIO Building Trades Depart-ment, of which both are members, provides for deter-mination of jurisdictional disputes by the NationalJoint Board. The Electrical Workers further contendsthat the Employer's refusal to abide by such decisionsdoes not necessarily give this Board jurisdiction overthe dispute, and that in fact this Board has no jurisdic-tion over the dispute since the dispute has been resolvedby the Joint Board Decision, which is binding on thecontending labor organizations. The Electrical Work-ers filed with the Regional Director a motion to quashthe notice of hearing which the Regional Director de-nied and from which denial the Electrical Workers hasappealed.c.The applicability of the statuteThe testimony of the Employer's vice president, Ga-raux, establishes that on August 11, 1970, the stewardfor the ElectricalWorkers informed the Employer'sforeman that the laborers would not be allowed tocontinue installing the conduit; that electricians com-menced picketing at the construction site on August 11and continued picketing on August 12; and that inNovember 1969 Garaux was told by the ElectricalWorkers' business manager, Scott, that the laborerscould install telephone conduit but during the course ofthe instant dispute Scott denied ever having made thestatement. On these facts, we are satisfied that there isa reasonable cause to believe that the Electrical Work-ers threatened to and did strike and that an object ofsuch action was to force the Employer to assign thedisputedwork of installing conduit to individualsrepresented by the Electrical Workers rather than toemployees represented by the Laborers. On the basis ofthe entire record in this case, we find that there isreasonable cause to believe that a violation of Section8(b)(4)(D) has occurred and that the dispute is prop-erly before the Board for determination.''For the reasons stated in section III, D, ofLather's Union Local 104(Associated General Contractors),186 NLRB No. 70, we find no merit inthe Electrical Workers contention that this Board does not have jurisdictionto determine the instant dispute. Its appeal from the Regional Director'sdenial of its motion to quash the notice of hearing is accordingly denied.d.The merits of the disputeOf the three laborers employed by the Employer atthe jobsite, only one laborer was engaged in installingconduit.Garaux testified that the installation wouldtake 1 day to complete and that the pipelayer, aftercompleting the installation of the conduit, would beassigned other work such as pouring concrete andtamping and backfilling the trench, which were dutiesexpected of other laborers. Garaux further testified thatno skill or training was required for the installation ofthe conduit and that whatever knowledge was neces-sary could be acquired by the employee in 10 to 15minutes on the job. Moreover, the evidence indicatesthat less than 20 percent of the laborers' time wasactually used to install and couple the conduit and thatthe remainder of their time was spent in preparationduties. These duties entailed the actual excavation ofthe trench, encasing the conduit, and filling, tamping,and grading the trench; work to which the ElectricalWorkers makes no claim. The Employer asserts that inview of these facts it is more efficient and economicalto assign the disputed work to the Laborers.As set forth above, the contract with the Laborers towhich the Employer is bound applied to the construc-tion of telephone conduit. Garaux testified that duringthe last 10-12 years he observed numerous instances inwhich other local contractors utilized the services oflaborers to install plastic telephone conduit similar tothe type involved in this dispute. The president ofanother local construction company testified about sev-eral occasions in which his company used laborers toinstall plastic telephone conduit. He specifically tes-tified that he had seen laborers installing plastic tele-phone conduit at two locations in the Canton area andat two locations in the Akron area.Neither of the labor organizations involved hereinhas been certified by the Board nor is there evidenceindicating that a Board certification covers the disputedwork. The record discloses no evidence of agreementsamong all the parties for the submission of work dis-putes to the National Joint Board. Moreover, the priorJoint Board decisions relied on by the Electrical Work-ers do not involve the installation of plastic telephoneconduit.Upon the record as a whole, and after considerationof all relevant factors involved, we believe that theassignment of the work in dispute to the employees ofthe Employer should not be disturbed. We shall there-fore determine the dispute before us by awarding theinstallation of plastic telephone conduit to the em-ployees of the Employer represented by the Laborers.We do not, however, award the work to the Laborersor its members. This determination is limited to theparticular controversy giving rise to this dispute. 32DECISIONSOF NATIONALDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings, the National Labor Relations Boardhereby makes the following Determination of Dispute:1.Employees of the Employer represented by Local521, Laborers' International Union of North America,AFL-CIO, are entitled to perform the work of install-ing plastic telephone conduit at the construction sitelocated on the property of Hercules Engine Companyin Canton, Ohio.2. Local 540, International Brotherhood of ElectricalWorkers, AFL-CIO, is not entitled by means pro-LABOR RELATIONS BOARDscribed by Section 8(b)(4)(D) of the Act to force orrequireM and G Garaux Construction, Inc., Canton,Ohio, to assign such work to individuals represented bythe aforesaid labor organization.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local 540, InternationalBrotherhood of Electrical Workers, AFL-CIO, shallnotify the Regional Director for Region 8, in writing,whether or not it will refrain from forcing or requiringM and G Garaux Construction, Inc., by means pro-scribed by Section 8(b)(4)(D) to assign the work indispute in a manner inconsistent with the above deter-mination.